Morphy, J.
This suit began by attachment on a note of hand for $475, drawn by S. E. Berghans, under the authorization of George Berghans, her husband, to the order of Jesse Strong, and by him endorsed over to the plaintiff. The general issue was pleaded; whereupon, judgment below having been rendered in favor of the plaintiff, the defendant appealed,
A motion to dismiss this appeal has been made, which, in our opinion, must prevail: the defendant, S. E. Berghans’ petition of appeal is made in her name alone; she does not appear to have been authorized to prosecute this appeal either by her husband, or by the court. Code of Pr., art. 106. Civ. Code, art. 133.

■Appeal dismissed,